Case 1:20-cr-00140-CJN Document1 Filed 07/29/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 8, 2020

UNITED STATES OF AMERICA : Case No:
Vv. ; Grand Jury Original
DAWN MONIQUE GARRIS, ; VIOLATIONS:
18 U.S.C. § 402
(Contempt)
Defendant.

D.C. Code § 22-722
(Obstruction of Justice)

 

INDICTMENT
The Grand Jury charges that:
BACKGROUND
The Defendant
1. Between on or about September 3, 2019, and on or about September 24, 2019, the

defendant, District of Columbia (hereinafter “D.C.”) resident DAWN MONIQUE GARRIS was a
grand juror and sergeant-at-arms for a D.C. Superior Court Grand Jury, designated, “Superior Court
Grand Jury September 1.”

The Grand Jury Secrecy Requirements

2. Superior Court Rule 6(e) prohibits the disclosure of matters occurring before the
grand jury.

3. D.C. Code Section 22-722 criminalizes, as obstruction of justice, actions that
“corruptly ... [in] any way obstruct ] or impede[ ] or endeavor[ ] to obstruct or impede the due

administration of justice in any official proceeding,” including grand jury investigations.
Case 1:20-cr-00140-CJN Document1 Filed 07/29/20 Page 2 of 4

4. On or about September 3, 2019, Superior Court Grand Jury September 1 was sworn
in.

» As a grand juror, GARRIS did “solemnly swear or affirm,” that she “would keep
secret everything said, discussed, or viewed in the grand jury room.”

6. On or about September 3, 2019, GARRIS was directed by the Chief Judge of the
D.C, Superior Court not to disclose information about matters occurring before the grand jury,
including the identity of witnesses, consistent with Superior Court Criminal Rule 6.

7. Specifically, the Chief Judge instructed GARRIS, together with the other grand
jurors, that:

[A]s part of your oath, you’ve taken an oath of secrecy. That means you cannot
discuss what happens before the grand jury with anyone. That means your
coworkers, uh, families, spouse, or other significant people in your life. Let me
repeat that. You cannot discuss what occurs before the grand jury with anyone. If
you violate your oath of secrecy, you will be called before the chief judge for
contempt proceedings. The oath of secrecy is very important because this is a secret
proceeding and we do not want the names of witnesses or individuals who are being
investigated put out in the community by you talking to people, um, so please keep
that in mind.

8. On or about September, 5, 2020, GARRIS told Person A, a D.C. Department of
Corrections Inmate, that, “I don’t talk about the cases. I don’t ever talk about the cases...Cause we
sworn into secrecy.”

GARRIS’ Disclosure of Matters Occurring Before the Grand Jury

9, On or about September 23, 2019, Person B testified before Superior Court Grand
Jury September 1 on matters relating to a violent crime committed in Washington, D.C. GARRIS
was present for the testimony.

10. On or about September 23, 2019, via telephone, GARRIS told Person A, that Person

B had appeared before the grand jury earlier that day.
Case 1:20-cr-00140-CJN Document1 Filed 07/29/20 Page 3 of 4

COUNT ONE
(Contempt — 18 U.S.C. § 402)

11. The allegations contained in paragraphs one through ten of this Indictment are
incorporated herein by reference as if stated in full.
12. On or about September 23, 2019, within the District of Columbia, the defendant,
DAWN MONIQUE GARRIS,
knowingly and willfully disobeyed the rule and command of the Chief Judge of the D.C. Superior
Court, a court of the District of Columbia, by disclosing the identity of a grand jury witness, a
forbidden act constituting a criminal offense in violation of D.C. Code Section 22- 722.

(All in violation of Title 18, United States Code, Section 402 (Contempt))

COUNT TWO
(Obstruction of Justice — D.C. Code § 22-722)

13. The allegations contained in paragraphs one through ten of this Indictment are
incorporated herein by reference as if stated in full.
14, On or about September 23, 2019, within the District of Columbia, the defendant,
DAWN MONIQUE GARRIS,
willfully, and knowingly corruptly obstructed and impeded and endeavored to obstruct and impede
the due administration of justice in an official proceeding, that is, the grand jury investigation of
violent crime that occurred in Washington, D.C.

(All in violation of D.C. Code § 22-722 (Obstruction of Justice))

A TRUE BILL:

 

FOREPERSON
Case 1:20-cr-00140-CJN Document1 Filed 07/29/20 Page 4 of 4

ATTORNEY FOR THE UNITED STATES
IN AND FOR THE DISTRICT OF COLUMBIA

 
